Case 1:21-cv-20061-KMM Document 24 Entered on FLSD Docket 04/19/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No 1:21-20061-CIV-MOORE/LOUIS

  ABEL DIAZ, as the Personal Representative
  of the Estate of GUILLERMO DIAZ
  URQUIZA, deceased,
         Plaintiff,
  v.
  MEDTRONIC MINIMED, INC., et al.
         Defendants.
  ____________________________________/

                                               ORDER

         THIS CAUSE comes before the Court on Plaintiff’s Motion for Extension of Time to

  Respond to Defendant Medtronic Minimed, Inc.’s Discovery (ECF No. 23). Having reviewed the

  Motion, and being otherwise duly advised on the matter, the Court hereby DENIES Plaintiff’s

  Motion for failure to comply with Local Rule 7.1(a)(3), which requires counsel for a movant to

  “confer (orally or in writing), or make reasonable effort to confer (orally or in writing), with all

  parties or non-parties who may be affected by the relief sought in the motion in a good faith effort

  to resolve by agreement the issues to be raised in the motion.” Plaintiff’s representation, that a

  single email was sent to opposing counsel but no response had yet been received, is insufficient to

  satisfy the conferral requirement. Such conferral is required under the Local Rules and indeed, if

  the relief Plaintiff seeks is agreed upon, no further intervention from the Court is required. See

  S.D. Fla. L.R. 26.1(a).

         DONE AND ORDERED the 19th day of April, 2021, at Miami, Florida.



                                                       LAUREN FLEISCHER LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE
